Citation Nr: 0824303	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-29 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
disc protrusion at L5-S1 with degenerative disc disease.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel




INTRODUCTION

The veteran had active duty for training from June 1974 to 
October 1974, and active service from August 1976 until 
August 1980, and from April 1985 until July 2005.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

Throughout the rating period on appeal, the veteran's lower 
back disability has been productive of subjective complaints 
of pain, stiffness and numbness in his legs and fingers; 
objective findings include use of a cane and brace, 
limitation of motion but does not show forward flexion being 
limited to 30 degrees or less, and shows no ankylosis, 
incapacitating episodes, or radiculopathy attributed to his 
service-connected disc protrusion at L5-S1 with degenerative 
disc disease.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 20 percent for disc protrusion at L5-S1 with 
degenerative disc disease have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5013A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Code (DC) 5242 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.  

At the outset, the Board notes that the veteran's current 
appeal requests an entitlement to a higher rating for disc 
protrusion at L5-S1 with degenerative disc disease, relating 
back to an initial disability rating issued in October 2005.  
As such, the claim requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The veteran's disability is rated at 20 percent disabling 
pursuant to DC 5242 for degenerative arthritis of the spine.  
In order to warrant a higher rating, the evidence must show:

*	forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine (40 percent);  or, 
*	unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent); or,
*	unfavorable ankylosis of the entire spine (100 percent); 
or,
*	intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but 
less than 6 weeks during the past 12 months (40 
percent); or, 
*	objective neurological abnormalities, (Pursuant to Note 
(1)).

See 38 C.F.R. § 4.71a, DC 5242; General Rating Formula for 
Diseases and Injuries of the Spine.

The Board has reviewed the evidence of record and finds no 
support for the next-higher 40 percent rating during the 
period in question.  Indeed, upon VA examination in June 
2005, the veteran had flexion of the thoracolumbar spine from 
0 to 90 degrees.  There was discomfort and pain beginning at 
50 degrees flexion.  A subsequent VA examination in December 
2006 revealed forward flexion of the thoracolumbar spine at 
55 degrees, with pain from start to finish for all ranges of 
motion.  Because flexion, even considering pain, is not less 
than 30 degrees, the findings above do not support a 40 
percent evaluation.  

Additionally, a review of the December 2006 VA examination 
report indicates no ankylosis of the spine.  It was also 
noted that the veteran's lower back condition had not caused 
any episodes of incapacitation during the past 12 months.  As 
such, an increased rating due to ankylosis or incapacitating 
episodes is not warranted.  An "incapacitating episode" is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.

Next, in addition to the two VA examination reports, numerous 
VA outpatient treatment reports note complaints of back pain 
by the veteran.  For example, at the veteran's June 2005 VA 
examination he reported daily and constant pain, weakness, 
stiffness, fatigue and lack of endurance.  At the December 
2006 VA examination the veteran once again commented that his 
pain was constant.  In a July 2006 VA outpatient treatment 
report, he reported having pain at a level of 8 on a scale of 
0 to 10 with multiple incidents of being unable to enter or 
exit a vehicle.  Additionally, in various VA outpatient 
treatment records from September 2005 and August 2006, the 
veteran complained of chronic lower back pain. 

The veteran's wife and neighbor have also submitted 
statements commenting on their observations as to the 
veteran's back pain.  In July 2006, the veteran's wife wrote 
that her husband has to do a series of stretches each morning 
to relieve the pain caused by stiffness and that she has to 
do all the yard work because if he helps his back pain gets 
worse.  She additionally commented that he wears a back brace 
all the time, and he cannot sit in one place because his back 
gets stiff.  His back problems additionally affect their 
ability to travel for long distances in cars. She also stated 
that at times his back pain affects his hips and he is unable 
to get into the car or do hardly anything because of the high 
level of pain. 

The veteran's neighbor additionally submitted a statement in 
August 2006 stating that he has seen the veteran on several 
occasions hardly able to move due to severe lower back pain.  
He additionally commented that the veteran does not do 
anything without the use of his back brace and has observed 
the veteran unable to enter his car because of pain. 

The veteran and his family/friends are competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to them through their senses.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the 
veteran's reports of back pain are consistent with the 
evidence of record and are found to be credible.  However, 
despite the complaints and findings of pain as noted above, 
the evidence does not establish additional functional 
impairment such to support the next-higher 40 percent 
evaluation. 

Indeed, at his December 2006 VA examination, the examiner 
noted that when not flared-up the veteran's condition did not 
impair daily functional activities for self-care.  It should 
be noted that no periods of flares were reported upon 
examination.  Additionally, the examiner commented that 
although the veteran had pain from start to finish for all 
ranges of motion, he did show "poor or lack of effort during 
the exam and during informal exam was noted to sit at 90 
degrees of flexion and when dressing was also noted that the 
... ranges of motions improved."

In addition, a separate rating for neurological abnormality 
is not warranted.  The veteran has complained of neurological 
manifestations associated with his back pain on several 
occasions.  For example, in a September 2005 VA outpatient 
treatment report it was noted that the veteran had chronic 
lower back pain with occasional numbness in his legs.  This 
was again noted in an August 2006 VA outpatient treatment 
record.  In another August 2006 VA outpatient treatment 
record it was noted that the veteran had difficulty bending 
down, difficulty standing for prolonged periods and numbness 
in his left fingertips. 

While the veteran has complained of some neurological 
deficit, the December 2006 VA examination report noted no 
radiculopathy.  It was additionally noted that he had intact 
vibratory sensation and light filament sensation distally 
bilaterally in both his lower and upper extremities.  The 
report also noted normal reflexes, a negative straight leg 
raise and normal muscle strength and tone (5/5 bilaterally 
upper extremity strength and 4.5/5 bilaterally lower 
extremity strength).  This evidence does not support a higher 
rating based on neurological findings.

In sum, a rating in excess of 20 percent is not warranted for 
any portion of the rating period.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Moreover, the evidence does not reflect that the disability 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  The veteran's claim arises from 
his disagreement with the initial evaluation following the 
grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.  
As to VA's duty to assist, VA has associated with the claims 
folder the veteran's VA treatment records, and in June 2005 
and December 2006, he was afforded formal VA examinations.  
The Board finds that no additional assistance is required to 
fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

An initial evaluation in excess of 20 percent for disc 
protrusion at L5-S1 with degenerative disc disease is denied. 



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


